157 S.W.3d 349 (2005)
David LINDSEY, Claimant/Respondent/Cross-Appellant,
v.
TREASURER OF the STATE of Missouri, as Custodian of the Second Injury Fund, Defendant/Appellant/Cross-Respondent.
Nos. ED 84640, ED 84639.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Dianna L. Bartels, Assistant Attorney General, St. Louis, MO, for appellant.
Joseph W. Larrew, Diekemper, Hammond, Shinners, Turcotte And Larrew, P.C., St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J. and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
The Second Injury Fund appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge finding Second Injury Fund liability for permanent total disability in claimant's claim based on a June 2000 back injury, and permanent partial disability based on combinative disability in claimant's claims based on separate injuries in February, 1995 and May, 1996. Claimant cross-appeals. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).